450 So. 2d 920 (1984)
The VILLAGE ZOO, INC., d/b/a Village Zoo, Appellant,
v.
DIVISION OF ALCOHOLIC BEVERAGES AND TOBACCO, Appellee.
No. 83-2262.
District Court of Appeal of Florida, Fourth District.
June 6, 1984.
*921 William F. Beggs of Beggs & Vecchio, Fort Lauderdale, for appellant.
Louisa E. Hargrett, Tallahassee, for appellee.
PER CURIAM.
We believe the appellee Division erred in setting aside the hearing examiner's factual determination that a proposed corporate officer of appellant's corporation was of good moral character. The hearing officer's resolution of this issue in favor of appellant required the hearing officer to evaluate and resolve the conflicting inferences that arose from the evidence of the proposed corporate officer's actions as an employee of the appellant corporation. Since the evidence presented supported the inferences and conclusion drawn by the hearing examiner, we believe the Division overstepped its authority in substituting its own evaluation of the evidence for that of the hearing examiner. Wash & Dry Vending Co. v. State Dept. of Business Regulation, 429 So. 2d 790 (Fla. 3d DCA 1983).
Accordingly, we reverse the order entered below and remand this cause with directions that an order be entered consistent with the hearing examiner's findings.
ANSTEAD, C.J., and DOWNEY and DELL, JJ., concur.